Fourth Court of Appeals
                               San Antonio, Texas
                                     October 2, 2014

                                  No. 04-14-00295-CV

                     TEXAS MUTUAL INSURANCE COMPANY,
                                 Appellant

                                            v.

                                    Noel VASQUEZ,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2013CVT000531D4
                       Honorable Oscar J Hale, Jr., Judge Presiding


                                     ORDER
    The Appellee’s Unopposed First Motion for Extension of Time to File Brief is
GRANTED.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court